                                           Case 4:19-cv-05844-KAW Document 40 Filed 02/12/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       LAURIE ELIZABETH ALDERMAN,                       Case No. 19-cv-05844-KAW
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTION FOR
                                   9              v.                                        EXTENSION OF DEADLINE TO FILE
                                                                                            AMENDED COMPLAINT
                                  10       CITY OF COTATI, et al.,
                                                                                            Re: Dkt. No. 38
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On February 4, 2020, the Court granted Defendants’ motion to dismiss, and ordered that
                                  14   Plaintiff file an amended complaint by February 28, 2020. (Dkt. No. 37 at 10.) That same day,
                                  15   Plaintiff filed the instant motion requesting that the deadline to file the amended complaint be
                                  16   extended to March 14, 2020. (Pl.’s Mot. to Extend Deadline, Dkt. No. 38.) Plaintiff stated that
                                  17   public records relevant to the amendment of her complaint were due by February 9, 2020, but that
                                  18   an extension was likely. (Id. at 1.)
                                  19           Defendants did not file an opposition. Accordingly, the Court GRANTS Plaintiff’s motion
                                  20   for an extension of deadline.1 Plaintiff’s amended complaint is due by March 16, 2020, as March
                                  21   14, 2020 is a Saturday.
                                  22           IT IS SO ORDERED.
                                  23   Dated: February 12, 2020
                                                                                            __________________________________
                                  24                                                        KANDIS A. WESTMORE
                                  25                                                        United States Magistrate Judge

                                  26
                                       1
                                  27     In so granting, the Court does not find that public records are relevant to the amendment of
                                       Plaintiff’s complaint. Indeed, it is not clear how Plaintiff’s assertion that Defendants are
                                  28   forwarding her e-mails to Mr. Mora, even if true, would be the basis for a First Amendment or
                                       Americans with Disabilities Act claim.
